Case 1:19-cv-00675-WJM-NRN Document 14 Filed 05/28/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:19-cv-00675-WJM-NRN

  LILLEBABY, LLC,
                                 Plaintiff,
                            v.
                                                     DEMAND FOR JURY TRIAL
  SOUL US INC.,
                                 Defendant.




              FED. R. CIV. P. 41(a)(1)(A)(i) NOTICE OF VOLUNTARY DISMISSAL
                           AGAINST DEFFENDANT SOUL US INC.


         Plaintiff LILLEbaby, LLC, by and through its attorneys, and pursuant to FED.R.CIV.P.
  41(a)(1)(A)(i), submits the foregoing Notice of Voluntary Dismissal Against Defendant Soul US
  Inc.
         1.      Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure provides, in pertinent
  part, that “the plaintiff may dismiss an action without a court order by filing (i) a notice of
  dismissal before the opposing party serves either an answer or a motion for summary judgment.”
         2.      This matter was filed on March 6, 2019. See Doc. No. 1.
         3.      Defendant Soul US Inc. has served neither an answer nor a motion for summary
  judgment in this case.
         LILLEbaby, LLC hereby dismisses Defendant Soul US Inc. from this action without
  prejudice in accordance with FED. R. CIV. P. 41(a)(1)(A)(i), with all parties to bear their own

  costs and attorneys’ fees.
Case 1:19-cv-00675-WJM-NRN Document 14 Filed 05/28/19 USDC Colorado Page 2 of 2




                                       Respectfully Submitted,

  Dated: May 28, 2019
                                       By: /s/ Christopher L. Limpus

                                       Christopher L. Limpus
                                       LIMPUS & LIMPUS
                                       7723 Arlington Drive
                                       Boulder, Colorado 80303
                                       Telephone: (303) 731-9540
                                       Chris@limpuslaw.com
                                       Attorneys for Plaintiff LILLEbaby, LLC


                               CERTIFICATE OF SERVICE

         I hereby certify that a true and complete copy of the foregoing has been served by
  forwarding said copy on this the 28th day of May 2019, via first class mail to:

        Soul US Inc.
        #82/2 New Timberyard Layout
        Mysore Road
        Bangalore KA 560026
        India
                                                 /s/ Christopher L. Limpus
                                                 Christopher L. Limpus, Esq.
